                          Case 2:15-cv-05346-CJC-E Document 496-27 Filed 04/12/21 Page 1 of 4 Page ID
                                                          #:36021



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “26”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
               Case 2:15-cv-05346-CJC-E Document 496-27 Filed 04/12/21 Page 2 of 4 Page ID
                                               #:36022
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


               To:        Riles, Sarah (Fisk)[Sarah.Riles@disney.com]; Ducker, Melissa
               A.[Melissa.A.Ducker@disney.com]
               From:      Evans, Todd
               Sent:      Thur 2/20/2014 12:59:07 PM
               Importance:           NonTial
               Subject RE: Pre-populated DAS cards


               My thoughts and concerns is this fundamentally changes the program by:

               •□□□□□□□ Not equalize the wait time for all Guest which was a guiding principle
               •□□□□□□□ This     deck states all DAS Guests- which would be very impactful on Guest Relations
               transactions

               •□DODO□□ For Annual Passholders they would have to visit each day to Guest Relations
               location, today it's every 14 days and operations is asking that we length that to reduce labor
               concerns.

               •□□□□□□□ Moving guests from FastPass or FP+ too the DAS card.


               •□DODO□□ I'm not aware that FLIK or DOT has the capabilities today to preplan wait time at
               either site, so my thought is this would be a very manual process also driving up transaction
               times.

               •□□□□□□□ If this is limited to certain type of Guests the challenge would come back to how to
               do a filter those guest which has always been a challenge.



               Just my high level thoughts.




               From: Riles, Sarah (Fisk)
               Sent: Thursday, February 20, 2014 12:40 PM
               To: Evans, Todd; Ducker, Melissa A.
               Subject: FW: Pre-populated DAS cards




                                                            Exhibit 26
Confidential                                                                                               Disney-AL1016444
Case 2:15-cv-05346-CJC-E Document 496-27 Filed 04/12/21 Page 3 of 4 Page ID
                                #:36023
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 26
Case 2:15-cv-05346-CJC-E Document 496-27 Filed 04/12/21 Page 4 of 4 Page ID
                                #:36024
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 26
